                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


STACEY SIMEON HALL,
              Plaintiff,                             No. 19-11064
v.                                                   District Judge Robert H. Cleland
                                                     Magistrate Judge R. Steven Whalen
JASON FLORA, ET AL.,
              Defendants.
                                          /

                                           ORDER
       Plaintiff, a pro se litigant currently housed at Monroe County Jail, in this civil rights

action brought under 42 U.S.C. §1983, has filed a motion for appointment of counsel or a
“special master” to investigate the circumstances surrounding his allegations of excessive
force during his March 10, 2018 arrest [Docket #28].

       Unlike criminal cases, there is no constitutional or statutory right to the appointment
of counsel in civil cases. Rather, the Court requests members of the bar to assist in

appropriate cases. In Lavado v. Keohane, 992 F.2d 601, 605-606 (6th Cir. 1993), the Sixth

Circuit noted that “[a]ppointment of counsel in a civil case is not a constitutional right. It is

a privilege that is justified only by exceptional circumstances.” (Internal quotations and
citations omitted).
       It is the practice of this Court to defer any attempt to obtain counsel for pro se civil

rights Plaintiffs until after motions to dismiss or motions for summary judgment have been
denied. At this point, none of the dispositive motions in this case have been denied and as
such, Plaintiff’s motion to appoint counsel is premature. For the same reasons, Plaintiff’s

request for a “special master” will be denied. If Plaintiff’s claims ultimately survive

                                               -1-
dispositive motions, he may renew his current motion at that time.
       Accordingly, Plaintiff’s motion [Doc. #28] is DENIED WITHOUT PREJUDICE.



       IT IS SO ORDERED.



Dated: October 6, 2019                     s/R. Steven Whalen
                                           R. STEVEN WHALEN
                                           UNITED STATES MAGISTRATE JUDGE




                              CERTIFICATE OF SERVICE
       I hereby certify on October 6, 2019 that I electronically filed the foregoing paper with
the Clerk of the Court sending notification of such filing to all counsel registered
electronically. I hereby certify that a copy of this paper was mailed to the following non-
registered ECF participants October 6, 2019.


                                                    s/Carolyn M. Ciesla
                                                    Case Manager for the
                                                    Honorable R. Steven Whalen




                                              -2-
